Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00237-CR

                              The STATE of Texas,
                                   Appellant

                                        v.

                              Manuel CARDENAS,
                                   Appellee

           From the County Court at Law No. 15, Bexar County, Texas
                            Trial Court No. 428298
                  Honorable Robert Behrens, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED July 8, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice